DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment dated 08/09/2021.  The applicant(s) amended claims 1 and 11 (see the amendment: pages 2-6).
The examiner withdrew previous claim rejection under 35 USC 112 (b), because the applicant amended and/or clarified the corresponding claim(s).  
	
Response to Arguments
Applicant's arguments filed on 08/09/2021 with respect to the claim rejection under 35 USC 102, have been fully considered but they are not persuasive.
In response to applicant's arguments with respect to claim 1 (also applied to claim 11) that ‘…Solomon fails to disclose "during execution of the step of clarifying the content of the first-class necessary slot, in a case that the demand of the user is to query for an already- clarified content, which has been clarified by the user via the interaction data, of the first-class necessary slot, informing the user of the already-clarified content of the first-class necessary slot, queried by the user", as is recited in amended Independent Claim 1 (emphasis added)’ (see Remarks: page 7, paragraph 4 to page 8, paragraph 3), examiner respectfully disagrees with applicant’s arguments and has a different view on the prior art teachings and the claim interpretation(s).  
Firstly, it is noted that even though the amendment slightly changes scope of the claim(s) (e.g. overcoming the 112 (b) rejection), the prior art teachings could still be properly applied to amended claim(s).  For the argued limitations, rejection clearly and specifically states “during execution of the step of clarifying the content of the first-class necessary slot (same/similar as stated above), in a case that the demand of the user is to query (‘asking’) for an already-clarified content (read on ‘information present with any ambiguity resolved’/‘clarified’, or at least one piece/word in/of ‘the required information for the user’s fight’ that has been corrected so as to ark user to confirm) of the first-class necessary slot (same above), informing (read on presenting /outputting ‘message’/‘notification’/‘information’ including the above resolved/clarified /corrected information asking for confirmation, in a broad sense) the user of the already-clarified content of the first-class necessary slot (same above), queried by the user (same above) (Note: above underline portion are newly amended by the applicant), (p62-p65, p81-p82, p88-p89, p103-p109, p138, p142, p159, p292-p293; 26A-26B, wherein statement of ‘the system now has all of the requested information (i.e. filled necessary slot content) for the user’s flight (i.e. user’s query regarding the flight), and can proceed to asking (informing) the user to confirm the booking, etc.’)”, which stratifies the claimed/argued limitation, based on broadest reasonable interpretation of the claimed limitation in light the specification (see page 11, lines 12-23).  
Secondly, it noted that the applicant failed to treat the prior art teachings as a whole.  For example, the applicant’s arguments appear to only rely on contents of paragraphs 292-293 (see Remarks: page 8, paragraph 1) of Solomon’s reference, but to ignore the teachings of context 
For above reasons, the applicant’s arguments are not persuasive, and accordingly the rejection is sustained based on teachings of the same prior art reference (see detail below).

Claim Rejections - 35 USC § 102
Claims 1, 3, 6-11, 13-15 and 18 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by SOLOMON et al. (US 2018/0233141) hereinafter referenced as SOLOMON.
As per claim 1, SOLOMON discloses ‘intelligent assistant with intent-based information resolution’ (title) providing a ‘method for use with a computing device’, comprising:
obtaining (‘receiving’) a demand of user (read on one of ‘user intentions’, ‘user commands’) according to a voice of the user (read on ‘spoken utterance(s)’, ‘audio input in the form of natural language’ from ‘user’/ ‘speaker’), (p(paragraph)3, p32, p42, p46-p47);
determining (or parsing) a pre-stored (‘stored’) task template (read on a ‘intent template’ or ‘commitment intent template’) matched (or ‘mapping’) with the demand of the user (as stated above, also read on ‘user input’), (p3, p278, p285, p62-p64);

in a case that the user's demand lacks content (read on ‘missing information’ or ‘information present with unresolved ambiguity’) of the necessary slot, executing a step of obtaining (such as by ‘attempting to fill the slot with missing slot information based upon implicit knowledge…and other context information…’ or ‘receiving a user response to the missing information query’ presented ‘to the user to fill the slot’ by the system) the content of the necessary slot, to obtain the content of the necessary slot, wherein the obtained content of the necessary slot comprises content of a first-class necessary slot (read on ‘explicitly missing information’ for ‘a particular slot’), and the content of the first-class necessary slot is content (corresponding to ‘required information’) of the necessary slot that must be provided (‘required’) by the user, (p3, p62-p64, p104-p105, also see p115-p116, p278 and Figs. 6A and 23, blocks 336 and 1818);
wherein the task template is a template generated in advance (read on ‘stored or programmatically generated by the system’) according to information required (i.e. ‘required information’) for activating (read on triggering or ‘carried out’) a task operation (read on ‘action’) through voice (such as ‘spoken utterance’ via ‘speech recognition functionality’), the slot (such as the ‘slot’ with ‘required information’, or an ‘optional slot’ that ‘need not be filled’)  is information in the task template (same as stated above), and the necessary slot is necessary information in the task template for activating the task operation (same as stated above), (p3, p46-47, p62-p65, p278, p285), and
wherein the step of obtaining the content of the necessary slot comprises (same above): 

generating interaction data (such as ‘querying user’) for clarifying the content of the first-class necessary slot according to a preset clarification rule (read on when determining ‘explicitly missing information’ such as ‘the phrase constitutes a grammatically incomplete sentence’ and/or ‘the ambiguity cannot be presently resolved’), and providing the interaction data to the user (‘querying user’ for ‘additional user , input’); and obtaining (‘collect’) an input of the user (such as ‘spoken utterance’ regarding ‘the missing information’), to determine the content of the first-class necessary slot according to the input of the user (same above), (p3, p62-p65, p81-p82, p88-p89, p104-109);
during execution of the step of clarifying the content of the first-class necessary slot (same/similar as stated above), in a case that the demand of the user is to query (‘asking’) for an already-clarified content (read on ‘information present with any ambiguity resolved’/‘clarified’, or at least one piece/word in/of ‘the required information for the user’s fight’ that has been corrected so as to ark user to confirm) of the first-class necessary slot (same above), informing (read on presenting/outputting ‘message’/‘notification’/‘information’ including the above resolved/clarified/corrected information asking for confirmation, in a broad sense) the user of the already-clarified content of the first-class necessary slot (same above), queried by the user (same above) (Note: above underline portions are newly amended by the applicant), (p62-p65, p81-p82, p88-p89, p103-p109, p138, p142, p159, p292-p293; 26A-26B, wherein statement of ‘the system now has all of the requested information (i.e. filled necessary slot content) for the user’s flight (i.e. user’s query for booking a flight), and can proceed to asking (informing) the user to confirm 
As per claim 3 (depending on claim 1), SOLOMON further discloses “wherein in a case that the demand of the user lacks content of a plurality of first-class necessary slots (‘each slot’), executing the step of clarifying the content of a first-class necessary slot with respect to each of first-class necessary slots in which content is absent (see above), in a preset order (such as ‘on an internal order’ or ‘an order of the slots within the template’)”, (SOLOMON: Figs 6A and 23, p3, p62-p65, p81-p82, p88-p89, p105-p106, p282, p292-p293).
As per claim 6 (depending on claim 1), SOLOMON discloses “in a case that the demand of the user lacks content of a second-class necessary slot (read on ‘implicitly missing information’ for ‘a particular slot’ and/or slot containing ‘anaphor’, ‘anaphor’, or ‘deictic expression’) acquiring the content of the second-class necessary slot locally (such as given certain ‘context’) from a user-used terminal (‘computing device’); wherein the content of the second-class necessary slot is content of the necessary slot that is locally acquirable (read on the slot content having a ‘particular ambiguity’ resolved by using ‘the context’ and ‘without querying the user for additional input’) from the user-used terminal (same as stated above)”, (SOLOMON: p3, p96-p100, p108-p109).
As per claim 7 (depending on claim 6), SOLOMON further discloses “wherein in a case that the step of acquiring the content of the second-class necessary slot locally from the user-used terminal fails (read on the slot content having a ‘particular ambiguity’ that cannot be resolved ‘without querying the user for additional input’), the method further comprises the following steps: generating interaction data for clarifying the content of the second-class necessary slot according to a preset clarification rule, and providing the interaction data to the 
As per claim 8 (depending on claim 6), SOLOMON further discloses “in a case that the demand of the user includes content of all necessary slots, executing the task operation (carryout  ‘action’) corresponding to the task template (same/similar as stated for claim 2); during activation of the task operation or within a preset time period after completion of the activation of the task operation, in a case that the demand of the user is to modify content (such as ‘to modify the previously-established commitment’ or ‘to modify a trigger or add  another trigger to an action’) of any one of the second-class necessary slots, activating the task operation corresponding to the task template after modification; wherein each task template corresponds to one task operation” (SOLOMON: p62-p65, p120-p122). 
As per claim 9 (depending on claim 1), SOLOMON further discloses “in a case that the demand of the user includes content of all necessary slots, activating the task operation (‘triggers’ or ‘carried out’ the ‘action’) corresponding to the task template (such as the ‘intent template’ associated with one of ‘user commands’ or a identified ‘action’); wherein each task template corresponds to one task operation” (SOLOMON: p3, p62-p65). 
As per claim 10 (depending on claim 9), SOLOMON further discloses “…confirming the changing operation with the user, and changing the task operation after the user confirms” (SOLOMON: p293, also Figs. 26A-26B, p293). 
As per claims 11 and 13-15, they recite an apparatus. The rejection is based on the same reason(s) described for claims 1, 3 and 6-7 respectively, because the apparatus and method 
As per claim 18, the rejection is based on the same reason described for claim 1, because the claim recites/includes the same/similar limitations as claim 1 (also see SOLOMON: Fig. 27, p295).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                          

QH/qh
September 14, 2021
/QI HAN/Primary Examiner, Art Unit 2659